Morgan Beaumont, Inc. 2004 Amended STOCK INCENTIVE PLAN Section 1. PURPOSE OF PLAN This Amended and Restated 2004 Stock Incentive Plan (this "Plan") of Morgan Beaumont, Inc., a Nevada corporation (the "Company"), is intended to serve as an incentive to, and to encourage stock ownership by certain employees, directors, and outside consultants, so that they may acquire or increase their proprietary interests in the success of the Company and to encourage them to remain in the Company's service. Section 2. PERSONS ELIGIBLE UNDER PLAN Any employee, consultant or director of the Company or any of its subsidiaries or affiliates (an "Eligible Person") shall be eligible to be considered for the grant of Awards (as hereinafter defined) hereunder. Any director of the Company who is not an employee (a " Director") shall be eligible to be considered for the grant ofDirector Options (as hereinafter defined) pursuant to Section 10 hereof, but shall not otherwise participate in this Plan. Section 3.
